DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 4 and 5 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Akira et al (JP2009201235).
Regarding claim 1, Akira et al teach a method of manufacturing a motor jacket (Fig. 10, 5) incorporating a stator (1), comprising: 
an insertion step of inserting the stator (1) into a hole (Whole Center of 5) formed in the jacket or case (5); 
an introduction step of, after the insertion step, introducing an elastic adhesive [which is coated with resin adhesive to fill any gap following the insertion (Para. 0025, lines 16-18)] into between an outer circumferential surface of the stator and a surface of the hole; and 
a cooling step of cooling the jacket for a given time after the introduction step [as the jacket or case (5) is heated for stator insertion then cooled (Para. 0025, lines 

    PNG
    media_image1.png
    812
    683
    media_image1.png
    Greyscale

Regarding claim 2, Akira et al further teach, before the insertion step, a hole forming step of forming the hole in the jacket, wherein, in the hole forming step, an adhesive reservoir (6) is formed in a partial area (See Fig. 10 Above) of the surface of the hole (Whole Center of 5) that faces the outer circumferential surface of the stator 
Regarding claim 4, Akira et al teach that, in the hole forming step, when, of the surface of the hole facing the outer circumferential surface of the stator (1), an area other than the partial area has a diameter length of a first distance (See Fig. 10 Above) and the partial area has a diameter length of a second distance (See Fig. 10 Above), the adhesive reservoir (6) is formed by making the second distance longer than the first distance. 
Regarding claim 5, Akira et al teach that, in the hole forming step, the hole is formed so that a portion of the hole that extends from the partial area (See Fig. 10 Above) to an opening end (Top & Bottom of 5) of the jacket has a diameter length of the second distance (See Fig. 10 Above). 

Allowable Subject Matter
Claims 3, 6 and 7 are-objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Notation: The prior art, Gastadi, US 2019/0149025, does not disclose the processing step of “a cooling step of cooling the jacket for a given time after the introduction step”.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
Any inquiry concerning this communication or earlier communications from the 
examiner should be directed to THIEM D PHAN whose telephone number is (571)272-4568. The examiner can normally be reached on Mo-Fr: 8AM-4PM.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  
Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the 
Electronic Business Center (EBC) at 866-217-9197 (toll-free).





/THIEM D PHAN/Primary Examiner, Art Unit 3729                                                                                                                                                                                                        
November 3, 2021